Citation Nr: 9908343	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  98-08 158A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the cervical spine.

2.  Entitlement to service connection for degenerative disc 
disease of both hips.

3.  Entitlement to service connection for residuals of a left 
clavicle injury.

4.  Entitlement to service connection for a right wrist 
disorder.

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to service connection for sleep disturbance 
as a manifestation of an undiagnosed illness.

7.  Entitlement to service connection for tension headaches.

8.  Entitlement to service connection for headaches as a 
manifestation of an undiagnosed illness.

9.  Entitlement to service connection for multiple joint 
arthralgias as a manifestation of an undiagnosed illness.

10.  Entitlement to service connection for an acquired 
psychiatric disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1981 to 
January 1993.  He served in southwest Asia during the Persian 
Gulf War from October 1990 to July 1991.

In a June 1995 rating action, the RO granted service 
connection for lumbosacral strain, rated 20 percent 
disabling; granted service connection for essential 
hypertension, rated 10 percent disabling; and denied service 
connection for headaches and for a sleep disorder.  The 
veteran did not file a Notice of Disagreement (NOD) with the 
June 1995 rating action; however, in an August 1995 
statement, the veteran raised the issues of entitlement to 
service connection for headaches, a sleep disorder and joint 
aches as manifestations of undiagnosed illness.

This matter now comes before the Board of Veterans' Appeals 
(Board) on appeal, in part, from a February 1996 rating 
action in which the RO denied the following issues: (1) 
entitlement to service connection for a sleep disorder as a 
manifestation of an undiagnosed illness; (2) entitlement to 
service connection for headaches as a manifestation of an 
undiagnosed illness; (3) entitlement to service connection 
for joint aches as a manifestation of an undiagnosed illness.  
The veteran filed an NOD to the February 1996 rating action.  
Thereafter, following several different VA examinations, the 
RO issued a June 2, 1998, rating action which granted service 
connection for a left wrist disorder, rated 0 percent 
disabling; granted service connection for pseudofolliculitis 
barbae and keloid scarring of the face and anterior chest, 
rated 10 percent disabling; denied service connection for 
degenerative disc disease of the cervical spine; denied 
service connection for residuals of left clavicle injury; 
denied service connection for degenerative changes of both 
hips; denied service connection for multiple joint 
arthralgias as manifestations of an undiagnosed illness; 
denied service connection for a right wrist disorder; denied 
service connection for an acquired psychiatric disorder; 
denied service connection for sleep apnea; denied service 
connection for headaches as a manifestation of an undiagnosed 
illness; and denied service connection for keloid scarring on 
the back and posterior neck, to include as a manifestation of 
an undiagnosed illness.  A rating in excess of 20 percent for 
the veteran's service connected lumbosacral strain was 
denied.

In a June 3, 1998, Statement of the Case (SOC), the RO denied 
service connection for degenerative disc disease of the 
cervical spine, residuals of an injury of the left clavicle, 
degenerative changes in both hips, multiple joint arthralgias 
as a manifestation of an undiagnosed illness, a right wrist 
disorder, an acquired psychiatric disorder, sleep apnea and 
headaches as a manifestation of an undiagnosed illness.

In a June 1998 substantive appeal to the Board (Form 9), the 
veteran indicated that he was continuing his appeal only as 
to the following issues: service connection for joint aches, 
service connection for headaches, service connection for 
sleep apnea, service connection for degenerative disc 
disease.  The veteran appeared for a hearing before the 
undersigned member of the Board in Washington, D.C., in 
January 1999.  The issues listed on the title page of this 
decision, claimed on a direct basis and as manifestations of 
an undiagnosed illness, are properly before the Board at this 
time for appellate consideration.

The Board notes that the veteran also indicated in his June 
1998 Form 9 that he was appealing the issue of service 
connection for keloid scarring of the back and posterior 
neck.  The Board construes this written statement from the 
veteran to be an NOD to the June 1998 rating action.  The RO 
has not issued an SOC on the issue of entitlement to service 
connection for keloid scarring of the back and posterior 
neck.  The remand instructions below will direct the RO to 
issue an SOC on this issue.

The veteran further stated in his June 1998 Form 9 that he 
was appealing the issues of service connection for a left 
wrist disorder and for pseudofolliculitis barbae and keloid 
scarring of the face and anterior chest.  The Board notes 
that service connection was granted for these disorders in 
the rating action of June 2, 1998.  The veteran has not, as 
yet, filed an NOD to the June 1998 rating action with respect 
to the ratings assigned for a left wrist disorder and 
pseudofolliculitis barbae and keloid scarring of the face and 
anterior chest.  As such, these issues are not before the 
Board for appellate consideration at this time.


REMAND

The service medical records reflect that the veteran 
sustained a class I right shoulder separation in October 1982 
playing football.  He was given an arm sling.  In May 1983, 
the veteran reported left knee pain.  On examination, the 
left knee was swollen; the diagnostic impression was 
tendonitis.  In July 1983, the veteran was seen after 
twisting his left ankle .  Examination revealed pain and 
swelling on movement of the left ankle.  In October 1983, the 
veteran was seen for slight swelling of the left thigh 
following a football injury.  In February 1984, the veteran 
was seen for complaints of headaches and vision problems.  He 
denied any trauma to the head or eyes.  In August 1984, the 
veteran was seen for treatment following a back injury.  In 
April 1985, the veteran complained of left wrist pain after 
it was struck by a steering wheel.  X-rays of the left wrist 
revealed cystic changes in the areas of the lacunate.  On 
examination for airborne status in October 1986, no 
significant findings were indicated and no diagnoses were 
listed.  In November 1988, the veteran was treated for a 
muscle strain of the back.  In April 1990, the veteran jammed 
his left thumb playing basketball.  X-rays were normal and 
the diagnosis was left thumb sprain.  In May 1990, the 
veteran complained of bilateral knee pain.  In September 
1991, the veteran was seen following a motor vehicle 
accident.  He complained of a stiff neck, headache, pain in 
the low back, left femur, right hand and right wrist.  All x-
rays were normal.  The veteran was seen again in October 1991 
for complaints stemming from his September 1991 car accident; 
the diagnosis was polyarthralgia.  In September 1992, the 
veteran was treated following trauma to his right forearm and 
right wrist.  There was edema and tenderness on examination.  
X-rays were negative and the veteran was diagnosed with a 
right wrist sprain.  At the time of his separation 
examination in December 1992, the veteran reported problems 
with sleeping.  On examination, the veteran was noted to have 
keloid scarring of the right anterior chest region.

On VA examination of the left and right wrists in April 1997, 
objective findings showed no swelling, crepitance, 
instability or tenderness.  There was no deformity of the 
metacarpophalangeal joints or the interphalangeal joints.  X-
rays of the right wrist showed cystic formation in the dorsum 
of the lunate and some possible slight separation between the 
scaphoid-lunate on the right side.  The left wrist showed 
minimal changes of cystic formation in the dorsal surface of 
the lunate.  The diagnostic impression was wrist pain, worse 
on the right than the left with some evidence of scaphoid-
lunate dissociation on the right, and cystic changes of the 
lunate bilaterally suggestive of either nonspecific changes 
or changes compatible with early beginnings of arthritis.

On VA dermatological examination in May 1997, the veteran was 
diagnosed with pseudofolliculitis barbae with cysts and 
keloid scarring of the face and neck, and keloid scars on the 
chest, back and posterior neck regions.

On VA neurological examination in July 1997, the veteran 
reported the onset of headaches during the Persian Gulf War.  
He described headaches occurring two times per month with 
onset varying from slow to fast and lasting one to two hours.  
He denied associated nausea and vomiting.  He noted problems 
sleeping and reported that he snores.  No specific headache 
testing was conducted.  The VA examiner concluded that, by 
the veteran's description, the headaches were more muscle 
contraction or tension-type headaches.  As a result of the 
veteran's comments regarding sleep difficulty, it was 
recommended that the veteran undergo a formal sleep apnea 
study with respiratory and EEG parameter assessment.

In January 1998, the veteran underwent a sleep study which 
revealed the presence of severe sleep apnea, predominately 
obstructive in nature and not limited to the supine position.

On VA orthopedic examination in January 1998, the veteran 
complained of multiple joint pains to include his ankles, 
hips, cervical spine, left shoulder and knees.  On 
examination of the cervical spine, flexion was to 30 degrees, 
extension was to 20 degrees, and rotation was possible to 30-
40 degrees in both directions.  X-rays of the cervical spine 
revealed mild degenerative disc disease between C6-7.  
Examination of the shoulders showed full extension to 20 
degrees, bilaterally, and no evidence of pain on range of 
motion or instability of either shoulder.  Forward flexion 
was full and abduction was to 170-175 degrees.  Both external 
and internal rotation were full to 90 degrees.  X-rays of 
both shoulders were normal with the exception of the left 
clavicle which showed evidence of old trauma and injury.  
Examination of the lumbar spine revealed tenderness on 
palpation.  The veteran complained of pain on 
flexion/extension and on left lateral bending.  Forward 
flexion was possible to 80 degrees, but appeared to be 
limited by his abdominal panniculus.  Extension was limited 
to 15 degrees by complaints of pain.  Right lateral flexion 
was to 20 degrees, and left lateral flexion was to 10 degrees 
with complaints of pain.  Straight leg raising was negative 
and no motor or neurological deficits were appreciated in the 
lower extremities.  The veteran exhibited full extension and 
flexion in both knees.  There was no evidence of instability 
or effusion; the veteran did complain of pain on palpation of 
the prepatellar areas of both knees.  X-rays of the knees 
were normal.  Range of motion of the right ankle showed 
dorsiflexion to 5 degrees, plantar flexion to 40 degrees, and 
internal and external rotation at 10 degrees in both planes.  
The veteran complained of some pain in the anterior aspect of 
the right ankle, but there was no effusion or instability 
present.  X-rays of both ankles showed a slight bony 
exostosis on the medial malleolar area of the left ankle; the 
right ankle was normal.  X-rays of the hips showed minimal 
degenerative changes involving both hips.  The diagnostic 
impression was multiple joint arthralgias, with mild 
degenerative changes involving the cervical spine, and both 
hips, and mechanical low back pain.  The examiner commented 
that other than the arthralgias which are due to an 
underlying degenerative change as noted above, the etiology 
for the veteran's joint pain is unclear.

On VA psychiatric examination in August 1997, the veteran 
complained of sleep disturbance and temper and mood symptoms 
dating back to his service in Saudi Arabia.  He reported 
difficulty falling asleep, middle insomnia two to three times 
a night and some episodes of early morning awakening.  The 
diagnostic impression was depressive disorder, not otherwise 
specified, with the onset correlating to the veteran's 
service in Desert Storm.

At his January 1999 Board hearing, the veteran testified that 
he has received treatment at the Richmond, Virginia VA 
Medical Center (VAMC).  There are no VA treatment records in 
the claims folder at this time.  The VA has a duty to assist 
the veteran in the development of the facts pertinent to his 
claim. 38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 
3.103(a) (1998).  The United States Court of Appeals for 
Veterans Claims (Court) has held that the duty to assist the 
veteran in obtaining and developing available facts and 
evidence to support his claim includes obtaining medical 
records to which the veteran has referred and obtaining 
adequate VA examinations; the Court has also stated that the 
Board must make a determination as to the adequacy of the 
record.  Littke v. Derwinski, 1 Vet.App. 90 (1990).  The VA 
has a duty to search for VA records sought by the claimant.  
Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  If there is 
something in the record to suggest that evidence exists which 
could make the veteran's claim well-grounded, the VA has the 
duty to inform the veteran of his right to submit that 
evidence.  Robinette v. Brown, 8 Vet.App. 69 (1995).

There is evidence which is currently in the claims folder 
that creates the need for development beyond obtaining the 
veteran's VA treatment records.  With regard to the issues of 
entitlement to service connection for degenerative disc 
disease of the cervical spine, and the claims of service 
connection involving headaches, an acquired psychiatric 
disorder and a sleep disorder, either on a direct basis or as 
manifestations of an undiagnosed illness, further development 
is needed.

The service medical records reflect that the veteran was 
involved in a motor vehicle accident in service in 1991.  He 
complained of, among other things, pain in the neck.  X-rays 
were negative for fracture of the cervical spine.  VA 
examination in April 1997 was an examination of the veteran's 
wrists, only.  Subsequent VA examination in January 1998 
resulted in a diagnosis of degenerative disc disease at C6-7 
which was confirmed by x-ray.

At the time of the September 1991 automobile accident, the 
veteran complained of a headache.  In October 1991, the 
veteran reported headaches for the six days following the 
automobile accident.  On VA general medical examination in 
May 1995, the veteran was diagnosed with simple, benign 
headaches.  On VA neurological examination in July 1997, the 
examiner concluded that the veteran had muscle or tension 
headaches.

At the time of his separation examination in December 1992, 
the veteran reported sleeping problems.  No diagnosis of a 
sleep disorder was made at that time.  Psychiatric 
examination in March 1997 diagnosed a depressive disorder, 
not otherwise specified, with insomnia.  The examiner 
commented that the veteran's sleep problems were part of the 
depressive disorder which had its onset during the veteran's 
service in the Persian Gulf.  A sleep study in January 1998 
resulted in a diagnosis of sleep apnea.

The United States Court of Appeals for Veterans Claims has 
held that the Board may consider only independent medical 
evidence to support their findings.  If the medical evidence 
of record is insufficient, the Board is always free to 
supplement the record by seeking an advisory opinion or 
ordering a medical examination.  Colvin v. Derwinski, 1 
Vet.App.  171, 175 (1991).  Based on the evidence of record 
as discussed above, it is the opinion of the Board that 
further VA examination and medical opinion with respect to 
the issues involving degenerative disc disease of the 
cervical spine, headaches, an acquired psychiatric disorder 
and a sleep disorder are warranted.

The case is REMANDED to the RO for the following action:

1.  The RO should provide the veteran 
with a Statement of the Case on the issue 
of entitlement to service connection for 
keloid scarring of the back and posterior 
neck.  The veteran should be provided 
with the opportunity to respond within 
the applicable time.

2.  The RO should obtain a complete copy 
of all treatment records pertaining to 
the veteran from the Richmond, Virginia 
VAMC.

3.  Following the receipt of the 
aforementioned evidence, the RO should 
schedule the veteran for a VA orthopedic 
examination.  The claims folder, 
including this REMAND, must be completely 
reviewed by the examiner prior to the 
examination and he/she should indicate 
that a review of the claims folder was 
accomplished.  All clinical findings 
should be reported in detail.  At the 
conclusion of the examination, the 
physician should furnish a medical 
opinion in answer to the following 
questions: (a) identify all current 
pathology in the cervical spine; (b) 
indicate whether it is at least as likely 
as not that any current pathology in the 
cervical spine is related to a September 
1991 motor vehicle accident in service.

4.  The veteran should also be afforded 
an examination by a Board of two 
examiners, consisting of one VA 
neurologist and one VA psychiatrist.  The 
claims folder, including this REMAND, 
must be completely reviewed by each 
examiner prior to the examination and 
he/she should indicate that a review of 
the claims folder was accomplished.  All 
clinical findings should be reported in 
detail.  Note that the veteran may be 
examined separately by each examiner, but 
that only one report of examination, 
containing one joint medical opinion, is 
to be generated and associated with the 
claims folder.  At the conclusion of the 
examination(s), the Board of two VA 
examiners should furnish a medical 
opinion in answer to the following 
questions: (a) identify all diagnosed 
sleep disorder(s); (b) identify all 
diagnosed psychiatric disorder(s); (c) 
identify all demonstrated headache 
disorder(s); (d) if a headache disorder 
is diagnosed, the examiner(s) should 
indicate whether it is at least as likely 
as not that any current headache disorder 
is related to service; (e) indicate 
whether any demonstrated sleep disorder 
is an organic disorder or whether it is a 
functional manifestation of a 
demonstrated acquired psychiatric 
disorder; (f) if a diagnosed sleep 
disorder is deemed to be organic in 
nature, indicate whether it is at least 
as likely as not that such sleep disorder 
is related to service.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
aforementioned development action has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.

The RO should then review the record and the claims should be 
readjudicated.  If the determinations remain adverse to the 
veteran, he should be provided with a Supplemental Statement 
of the Case and given the opportunity to respond within the 
applicable time.  Thereafter, the case should be returned to 
the Board, if in order.  The appellant need take no action 
unless otherwise notified.  The purpose of this remand is to 
procure clarifying data and to comply with precedent 
decisions of the Court.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 11 -


